Amendment of the single CMO Regulation (debate)
The next item is the report by Mr Parish, on behalf of the Committee on Agriculture and Rural Development, on the amendment of the single CMO regulation - C6-0314/2008 -.
rapporteur. - Madam President, we are tonight talking about the single CMO on wine. We actually very much support the idea of bringing all the common market organisations together into one organisation. However, we are concerned that we can identify exactly where the chapters on wine are, that we can access them properly and that, in the future, when we are dealing with wine and Member States are dealing with wine, that you do not open up the whole 20 odd chapters - which are included in the whole single CMO - at the same time.
We have now had many meetings with the Commission to get reassurance on this. At the moment, you are probably at the stage of bringing all these CMOs together. We are seeking reassurance that we will be able to get the information we need. The industry itself, of course, is also concerned that it will be able to identify the rules within the single CMO.
There is no doubt that the Commission is telling us that this will mean a reduction in bureaucracy. We very much welcome that, but we want reassurance that this is exactly the case. We have been told that the technical organisations that give information on wine to the Commission will be the same as they were previously and this will now work within the single CMO, so - provided this is the case and that we can actually go on to a computerised system in the future and identify all the regulations - we welcome this proposal. But we must be assured, at the end of the day, that this will actually be beneficial for the whole industry.
I think there will be Members tonight who will be seeking that reassurance from the Commission. We look forward to the Commission giving us these answers. I actually think that the way forward is to reduce bureaucracy in the Commission and in Europe. What we seek now is those reassurances. I welcome the single CMO. I am sure there will be other Members here who have comments to make. What is absolutely apparent is that we must get this voted on now so that Parliament gives its opinion and the Commission can come forward and conclude this. I therefore recommend this to the House.
Member of the Commission. - Madam President, first of all, I would like to thank the rapporteur and Chair of the Committee on Agriculture and Rural Development, Mr Parish, and the members of the Committee on Agriculture, for the report.
I could be very short and just reassure you but I have to read the speaking points.
We have been working very hard at simplifying the common agricultural policy (CAP). A single common market organisation (CMO) covering all agricultural sectors is a keystone of this effort. It allows for streamlining legislation across sectors whilst taking into account the specifications of particular products. It has also substantially reduced the volume of CAP legislation.
This Commission proposal aims at completing the single CMO project by integrating the wine sector also. Without wine, the single CMO would simply remain incomplete. We would stop part way through the process and lose many of the benefits of the projects.
We have always intended to include wine. Indeed, both the initial single CMO proposal and the recent wine reform were drafted and adopted on that basis. I am glad to say that the European Parliament has always fully endorsed the single CMO project, including the integration of fruit and vegetables and wine after the completion of the reforms in those sectors.
The single CMO, and its management committee, has been working very well for other sectors and there has been no particular criticism of it.
The proposal for integration might seem complex at first sight. But this is inherent in the nature of amending legislation. After incorporation, consolidated versions of the single CMO will become available, which will show very clearly the wine provisions.
The integration of the single CMO will not make any substantive changes to the policy decided in the wine reform. The services of my colleague, Mrs Fischer Boel, will work hard with the European Parliament and the Council to ensure that this is the case. We did this very successfully during the integration of the equally complex fruit and vegetables sector.
I would therefore ask you to help the Commission, to help my colleague, to continue her and our simplification work and give a positive opinion on this proposal.
Madam President, Commissioner, I must say that I am disappointed by your remarks because we have entered into discussions with the Commission on the basis of what Neil Parish has said.
I had hoped for something more concrete than simply the constant repetition of the fact that it will become simpler. It will not become simpler. A common market organisation for wine will be the 21st market organisation in an extensive series. The objective of making things simpler by reducing bureaucracy is not something that I or the wine growers of Europe are able to recognise. In future, everyone who wants to find out something about the wine sector must search through a long regulation, the common market organisation for all the agricultural products, which previously consisted of 204 articles and an appendix that is twice as long, to find all the points which refer to wine, across 98 articles with 21 headings and the 10 accompanying appendices.
This is not a reduction in bureaucracy, Commissioner. This is bureaucracy in its purest form. I call on the Commission to at least simplify the technical applications, because it is possible to do so. Younger colleagues of mine, such as Anja Weisgerber, tell me that it must be possible. Please could the Commission consider this? A technical simplification would include, for example, a search tool on the Commission's website which would allow people to download and print only those parts of the common market organisation which are relevant for their particular agricultural products. Neither wine growers nor milk producers are interested in the special regulations on fruit and vegetables or hemp, and vice versa.
We must make use of these technical possibilities in order to make things simpler. In future, whenever a change is made in one agricultural area, there is the possibility that changes will be made in another area. This means that when an amendment is made in the milk sector and the single CMO is modified, all farmers and wine growers must make sure that a change has not been quickly pushed through in their area.
I would like to ask two specific questions, Madam President.
Commissioner, in future who will be the monitor? ...
(The President cut off the speaker.)
Madam President, the single CMO Regulation has been in force since December 2006. The Commission describes this as an essential component in the plans to streamline and simplify the common agricultural policy.
Some people, myself included, regard this statement as highly debatable. However, I do not believe that this is the time or the place. We had a debate at the time and yet, despite this Regulation having only been in force for a few months, we are now voting on its amendment.
Today we are adding even more pages by incorporating Regulation (EC) No 479/2008 on the common organisation of the market in wine. This Regulation will be repealed by the present proposal and its substance will be fully incorporated into the single CMO Regulation.
This sector has conveyed to us, myself included, its concern about the wine CMO articles being scattered among the various chapters of the single CMO Regulation and about the risk of this diluting the specific nature of this product.
We believe that this incorporation is actually inevitable and we have all had the opportunity to read the letter sent by the Commissioner to the Chairman of the Committee on Agriculture and Rural Development, Mr Parish, assuring him that this legislative measure will not fundamentally alter the rules in this sector. This should be solely a technical incorporation which will in no way affect the content.
As a result, while understanding and sharing some of the misgivings, I can only support Mr Parish's report.
Madam President, we are actually voting here for a provision which will incorporate winegrowing legislation into the provisions for the common organisation of agriculture on a principle of 'scattered tea'. Wine legislation, despite its fundamentally specialist nature, must, in other words, be randomly sprayed between lamb, cereals, goats, fruit and vegetables. The Federation of Winegrowers from the Czech Republic has pointed out that a small producer from South Moravia with an output of perhaps 2 000 litres of wine will find it hard to deal with the enormous, impenetrable and widely-scattered body of legislation applying to his wine. I have received requests for help, not only from our 20 000 strong federation of winegrowers but also from the federations of winegrowers in Spain, France, Italy and Germany which belong to the Assembly of European Wine Regions (AREV). The Commission, however, has had the temerity to turn a blind eye to this. The DG AGRI insisted that it knew nothing and that winegrowers were happy. And now that Commissioner Boel has conceded that winegrowers are not happy, she tells us that nothing can be done. Something can actually be done, however, because we are the Parliament. Let us either create a transparent chapter for wine within agricultural legislation or reject the report. We must not allow arrogant officials to burden the lives of winegrowers, who themselves, through their taxes, help to pay the wages of the same officials.
(ES) Madam President, the European Commission has presented this amendment to the single CMO Regulation, saying that this will now include wine in a new presentation that supposedly tries to avoid paperwork and red tape.
However, producers tell us that it will create more confusion, that it makes them concerned about a lack of legal certainty, and that it will not change the basis of the wine CMO (as laid down by law, this could not actually happen without passing through this House, even if only for the purpose of consultation).
In any event, it must be said that the wine CMO is more than a market CMO. It involves other requirements, such as the labelling issue. Therefore, if milk is not the same as vegetables, and vegetables are not the same as cereals, and clearly cereals are not the same as wine, why are we putting them together as if they had some connection?
I believe that this proposal has some technical shortcomings which, as I have said, have been denounced by producers. I wonder what will happen now if, for example, a proposal is made to amend part of this single CMO Regulation. Will this open the door to all the other sectors? Will it be possible to amend a sector without us realising? Will the door be open to the amendment of each and every one of the sectors included?
I believe that we cannot move a motion of confidence in the European Commission if the Commission does not guarantee that, firstly, there will be a search engine - as requested by Mrs Klaß - guaranteeing producers security, speed and confidence when searching the Regulation and, secondly, if the Commission does not guarantee that there will be legal certainty so that a door cannot be opened or left open constantly to the amendment of any CMO which is included.
With this proposal, the European Commission is presenting a fait accompli, but they cannot say that we did not warm them that this would be a mistake and that it would not, in any way, avoid paperwork or red tape, but that it will actually create more paperwork and red tape and also more legal uncertainty, which is what is worrying producers most.
(FR) Madam President, under a pretext of simplification, the European Commission is relentlessly pursuing integration of all CMOs for all products, from wheat to chicken, from fruit and vegetables to tobacco, into a single CMO. The result was a large tome amounting to several hundred pages, in which one could seek the pertinent information in vain.
As has already been said, the wine sector, because of its extremely specific requirements, has been subject to very detailed regulation, which differs from that pertaining to other products and which ensured clarity and transparency. Because of this, it was understood that the wine CMO would remain separate.
However, today it appears that the wine CMO has been swallowed up in this large volume. The Commission does not wish to let go of this issue, as wine and wine products are the last to remain outside this tangle that is the single CMO. If it is legally impossible to take a step backwards, and if we must submit to this for reasons that are not entirely reasonable, Madam President, I would at least like to see Mrs Klaß's suggestions followed.
Madam President, I really will not take a minute because, being from Ireland, I have not been lobbied by wine producers.
I think there is a general concern about the pulling together of so many different sectors in a single CMO. We really will not know if it works until it is done. I will therefore listen to the concerns of those who know more about the wine sector, while realising that we do have to move this process on. I hope that we will get better reassurances from the Commission because we do need to listen to the concerns of the producers.
(PL) Madam President, we are including wine market regulations in a general regulation covering all markets, which had been adopted at an earlier date. Will this be better for wine producers? Let us hope that it will represent a true simplification and reduction of the existing administrative burden imposed on farmers.
The common agricultural policy health check adopted today is also intended to limit controls and reduce the administrative burden on farmers. The consolidation of regulations relating to very specific markets into a single regulation was also a debatable point, but has been agreed. It would be worth considering whether we really need to include in it the wine market, which is a highly specific market functioning according to an individual formula in terms of production, processing and traditions.
(DE) Madam President, you have just switched off my microphone and therefore I am taking the opportunity of using the 'catch-the-eye' procedure to reformulate my questions.
I wanted to ask the Commission specifically, who in future will be monitoring existing legislation when the common market organisation is amended and who will be making sure that nothing is pushed through in other areas, for example in the area of wine when we are talking about milk?
My second specific question is as follows: Can the Commission put in place the technical requirements to simplify management of the system, on the internet or in a portal, to allow users to access each market area separately, such as wine, milk, fruit and vegetables?
Those were my questions. Thank you, Madam President.
Madam President, we are all well aware that the creation of the single Common Market Organisation is an attempt to improve transparency and to streamline and simplify legislation on the Common Agricultural Policy. Most sectors have already been successfully incorporated into the CMO.
Like Mrs McGuinness, I do not come from a wine-growing area, so I will be very careful what I say - thank you Mrs Lulling. I support Mr Parish's view that the wine sector should now be included in the amendment, and while I understand the concerns expressed by some colleagues, I feel we should be aiming to complete this technical process, which will ultimately mean a reduction in red tape for farmers. That has got to be good. For wine-growing farmers, it will be a bonus at the end of the day.
Member of the Commission. - Madam President, first of all I would like to thank all the contributors to this debate.
I would like to reiterate the importance of this proposal in the simplification of the CAP.
The concerns you raised seem to be quite similar to those expressed at the very start of the single CMO project. But I think that experience has been quite reassuring. The single CMO is currently working really well.
The CMO for wine was never simple, to be quite straightforward. On the contrary. What we are proposing is, in fact, bringing more clarity and credibility - to the extent, of course, it is possible - on the basis of a very complex existing text of the wine reform itself.
No substance changes to the CMO wine reform will be done. We are talking about technical - and only technical - adjustments. There will be separate chapters. There will be issues unique to the wine sector which will be kept intact in the appropriate place of the single CMO, like those on production potential, support programmes, designations of origin, GI and traditional terms, labelling and presentation, oenological practices. But there will also be issues which are common to wine and other sectors, such as the provisions on trade with third countries or state aids, which will be combined into a single simple provision.
I would also like to add that the possibility of using our search engines was mentioned. EUR-Lex has a search engine that allows extraction of all provisions from the single CMO that mention the word 'wine'. But, of course, from a technical point of view, it is not yet possible at this stage to provide for a consolidated electronic version of the whole wine CMO extracted from the consolidated single CMO. Of course, however, this should be possible when completed.
I should also mention in the context of the questions of the honourable Members of Parliament that there is no possibility that wine issues would get mixed up in reforms with the other sectors. This is not a realistic prospect, simply, in practice. It is hard to see why a proposal on, for example, the dairy sector should somehow attract the attention of wine policymakers. In any event - from a purely legal point of view - integration into a single regulation does not change the situation. What would matter would be the substance of any changes proposed, not the precise legal framework in which they were proposed.
To finish, I think we need to take the final step to complete the single CMO. I would therefore like to underline that the determination of the Commission to do so is very strong. But it is truly about simplification; it is truly about transparency; it is nothing more than that.
rapporteur. - Madam President, the proof of the pudding is in the eating, as they say, so we look forward to the Commission actually delivering on what it is saying, because we will need this in an electronic form in the future so that we can access it.
The Commission is promising that it will bring everything together in the one CMO, meaning that when we want to look into wine, we will be able to do so and will not be accessing the milk CMO at the same time, thereby reducing bureaucracy. We have had all these assurances tonight, and most of us will vote in favour tomorrow because we have had those assurances. As I said, we then look forward to checking what happens. We take the assurances of the Commission in the good faith in which they have been presented tonight, and look forward to working together on these CMOs - or rather on the one CMO - in the future.
The debate is closed.
The vote will take place on Thursday, 20 November 2008.